                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



 FORREST HILL COMMUNITY
                                                 Civil Action No. 19-16692-ES-ESK
 ASSOCIATION, INC. et al.,

              Plaintiffs,
                                                      OPINION AND ORDER
 v.

 PUBLIC SERVICE ELECTRIC &
 GAS COMPANY, et al.,

              Defendants.


KIEL, United States Magistrate Judge

        THIS MATTER having come before the Court on the letter-application

dated February 13, 2020 of defendant Public Service Electric & Gas Company

(“PSE&G”) (ECF No. 44) to stay discovery pending resolution of motions to dismiss

(ECF Nos. 19 and 23); and plaintiffs having consented to the requested relief (ECF

No. 45); and the Court having considered the request; and finding that:

        1.    The complaint in this matter was filed on August 15, 2019. (ECF No.

1.) The complaint alleges, in part, that PSE&G and the individual defendants, who

are employees of the City of Newark, conspired to “deny the plaintiffs and the

residents of the historic district, due process of law, in violation of the Fourteenth

Amendment to the United States Constitution, and 42 U.S.C. Section 1981 and 1983.”
(Id., ¶ 31.) The complaint also alleges that the City of Newark 1 has violated the

Fourteenth Amendment and 42 U.S.C. §§ 1981 and 1983 by “refusing to enforce its

own municipal zoning laws” relating to approvals granted to PSE&G. (Id., ¶ 30.)

           2.    Plaintiffs filed an application for an Order to Show Cause with

Temporary Restraints, along with the complaint, seeking to restrain PSE&G from

“installing any poles or placing any high voltage electric lines in the historic district

of the City of Newark” (the “First Emergent Application”). (ECF Nos. 1-1 and 1-2).

           3.    The Court denied the First Emergent Application on August 16, 2019

because the application did not include evidence of service of process or notice to

defendants. (ECF No. 3.)

           4.    On August 17, 2019, plaintiffs renewed their request for emergency

relief, seeking the same restraints as in the First Emergent Application (the “Second

Emergent Application”). (ECF Nos. 12.)

           5.    The Court denied the Second Emergent Application. (ECF No. 16.)

The Court determined that plaintiffs’ brief in support of the Second Emergent

Application was “severely deficient, failing to cite to any relevant case law to support

their arguments.” (Id., p. 2.) In its letter order, the Court referred to plaintiffs’

“conclusory [assertion] that federal courts have held ‘on numerous occasions’ that

residents of historic districts have standing to sue.” (Id.) No case law was supported

for this proposition. (Id.)



       1
           The City of Newark is not a named-defendant.

                                                2
        6.    On September 20, 2019, PSE&G filed a motion to dismiss the claims

that were asserted against it. (ECF No. 19.) PSE&G argues that plaintiffs lack

standing to bring the claims, it is not a “state actor” that can be liable under 42 U.S.C.

§§ 1981 and 1983, and it has a statutory right to place utility poles in a public right of

way. (ECF No. 19-1.)

        7.    On October 11, 2019, the individual defendants filed a motion to

dismiss the claims that were asserted against them. (ECF No. 23.) The individual

defendants also argue that plaintiffs lack standing to bring the constitutional claims.

Additionally, they argue that they are protected by an immunity, plaintiffs have failed

to state a claim, and plaintiffs’ claim of conspiracy does not meet the statutory

definition for conspiracy. (ECF No. 23-5.)

        8.    Plaintiffs opposed the motions to dismiss (the “Motions”). (ECF Nos.

25 and 34.) Defendants filed their respective replies. (ECF Nos. 31 and 41.) The

Motions are pending.

        9.    The    Court conducted an initial scheduling conference                (the

“Conference”) on February 7, 2020. (Second minute entry following ECF No. 42.)

Pursuant to discussions at the Conference, the Court entered a text order permitting

any party to seek an order staying discovery pending the resolutions of the Motions.

(ECF No. 43.)

        10.   PSE&G filed a letter requesting stay of discovery on February 13, 2020.

(ECF No. 44). Plaintiffs consent to a stay of discovery. (ECF No. 45.)



                                               3
        11.   This Court has the discretion to stay a proceeding whenever “the

interests of justice” mandate “such action.” United States v. Kordel, 397 U.S. 1, 12

n.27 (1970). The Court’s authority “to control the disposition of the causes on its

docket with economy of time and effort” implicitly carries with it “the power to stay

proceedings[.]” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In making such a

determination, courts “must weigh competing interests” and strive to “maintain an

even balance[,]” id. at 254–55, mindful that the stay of a civil proceeding constitutes

“an ‘extraordinary remedy.’”      Walsh Sec., Inc. v. Cristo Prop. Mgmt., Ltd., 7

F.Supp.2d 523, 526 (D.N.J. 1998).

        12.   Here, a stay of discovery pending resolution of the Motions is

appropriate because: (1) a stay of discovery will not prejudice any party or cause a

tactical disadvantage for any party; (2) a stay of discovery would not create a hardship

for any party if discovery were stayed while the Motions are pending; (3) a stay would

afford time for consideration of the Motions, the resolution of which may resolve or

simplify issues for this matter; and (4) no trial date has been set. See Akishev v.

Kapustin, 23 F.Supp.3d 440, 446 (D.N.J. 2014).

        Accordingly,




                                              4
       IT IS on this 13th day of March 2020 ORDERED that the Letter Application

(ECF No. 44) is granted, and that discovery is stayed pending resolution of the

Motions To Dismiss.


                                                /s/ Edward S. Kiel
                                               Edward S. Kiel
                                               United States Magistrate Judge




                                         5
